U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2009 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 ubroadcast, inc. (Exact name of registrant as specified in its charter) DELAWARE 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1666 Garnet Avenue, Suite 312, San Diego, California 92109 (Address of principal executive offices, including zip code) (866) 352-6975 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of November 20, 2009, there were 143,524,448 shares of the issuer’s common stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Page ubroadcast, inc. Consolidated Balance Sheets as of September 30, 2009 (unaudited), and December 31, 2008 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2009 (unaudited) and 2008 (unaudited), and the Nine Months Ended September 30, 2009 (unaudited) and 2008 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 (unaudited) and 2008 (unaudited) 6 Notes to Consolidated Financial Statements 8 UBROADCAST, INC. CONSOLIDATED BALANCE SHEETS September 30, 2009, and December 31, 2008 9/30/09 (unaudited) 12/31/08 ASSETS Current assets: Cash $13,447 $(928) Accounts receivable 55,000 Total current assets 13,447 54,072 Equipment, net of accumulated depreciation 3,562 5,126 Software, net of amortization 834,074 851,978 Total assets $851,083 $911,176 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable 71,797 93,442 Short-term payable - third party 30,400 30,400 Short-term note payable - related parties 170,019 165,868 Total current liabilities 272,216 289,710 Commitments Stockholders’ equity (deficit) Preferred stock, $.001 par value; 50,000,000 shares authorized, -0- and -0- shares issued and outstanding Common stock, $.001 par value; 700,000,000 shares authorized, 138,074,115 and 21,500,522 shares issued and outstanding 138,074 21,500 Subscription receivable (128,000) (128,000) Additional paid-in capital 2,641,807 1,554,859 Accumulated deficit (2,073,014) (826,893) Total stockholders’ equity (deficit) 578,867 621,466 Total liabilities and stockholders’ equity (deficit) $851,083 $911,176 The accompanying notes are an integral part of these statements. UBROADCAST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended and the Nine Months Ended September 30, 2009 and 2008 Three Months Ended September 30, Nine Months Ended September 30, 2009 (unaudited) 2008 (unaudited) 2009 (unaudited) 2008 (unaudited) Revenues $221,129 $7,878 $420,723 $12,878 Professional and consulting fees 244,270 (7,991) 563,020 52,055 Communication services 176,252 350,694 Compensation expense 3,816 525,542 Depreciation and amortization 77,087 (404) 77,989 General and administrative 129,534 57,159 149,599 149,238 Total operating expenses 630,959 48,764 1,666,844 201,293 Net income (loss) $(409,830) $(40,886) $(1,246,121) $(188,415) Net loss charged to common shareholders $(409,830) $(40,886) $(1,246,121) $(188,415) Net loss per share applicable to common shareholders Basic and diluted $(0.00) $(0.00) $(0.01) $(0.02) Weighted average number of shares outstanding Basic and diluted 129,284,780 10,688,022 111,759,630 10,688,022 The accompanying notes are an integral part of these statements. UBROADCAST, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ (DEFICIT) EQUITY For the Nine Months Ended September 30, 2009 Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Subscription Receivable Accumulated Deficit Total Balance, December 31, 2008 $ 21,500,522 $21,500 $1,554,859 $(128,000) $(826,893) $621,466 Stock issued in acquisition recapitalization 80,000,000 80,000 (252,540) (172,540) Stock issued for consulting services 3,134,734 3,135 63,865 67,000 Stock issued for salary and bonus 23,120,241 23,119 972,433 995,552 Stock issued for finder’s fees 800,000 800 90,200 91,000 Stock issued for services 1,250,000 1,250 49,250 50,500 Stock issued for legal services 4,000,000 4,000 76,000 80,000 Stock issued as interest 500,000 500 19,500 20,000 Stock issued for cash 3,769,618 3,770 68,240 72,010 Net loss (1,246,121) (1,246,121) Balance, September 30, 2009 $ 138,074,115 $138,074 $2,641,807 $(128,000) $(2,073,014) $578,867 The accompanying notes are an integral part of these statements. UBROADCAST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 and 2008 Nine Months Ended September 30, (2009) (unaudited) 2008 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(1,246,121) $(188,415) Adjustments to reconcile net loss to cash used for operating activities: Depreciation and amortization 77,989 496 Stock issued for services, salary and bonuses 1,131,512 Changes in assets and liabilities: Accounts receivable 55,000 Accounts payable (21,645) CASH FLOWS USED IN OPERATING ACTIVITIES (3,265) (187,919) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of software services (57,921) (8,898) Purchase of equipment (600) (4,483) CASH FLOWS USED IN INVESTING ACTIVITIES (58,521) (13,381) The accompanying notes are an integral part of these statements. UBROADCAST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 and 2008 Nine Months Ended September 30, (2009) (unaudited) 2008 (unaudited) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable 33,740 33,750 Repayments on notes payable (29,589) Proceeds from sales of common stock 72,010 170,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 76,161 203,750 NET CHANGE IN CASH 14,375 2,450 Cash, beginning of period (928) (11,467) Cash, end of period $13,447 $(9,017) The accompanying notes are an integral part of these statements. UBROADCAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (unaudited) Note 1. Basis of Presentation General The accompanying unaudited interim financial statements of ubroadcast, inc. (the “Company”) have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with (A) the audited financial statements and notes thereto contained in the audited financial statements of ubroadcast, Inc., a Nevada corporation (“UBI”), included in the Company’s Current Report on Form 8-K, date of event: January 26, 2009, and (B) the audited financial statements and notes thereto contained in the audited financial statements of the Company included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim are not necessarily indicative of the results to be expected for the full year. On January 26, 2009, the Company, then known as Diamond I, Inc., issued 80,000,000 shares of its common stock for 100% of UBI.
